--------------------------------------------------------------------------------

Exhibit 10.1
 
RETENTION AGREEMENT


RETENTION AGREEMENT (“Agreement”) between Big Lots, Inc. (“BLI”) and its
affiliates, predecessor, successor, subsidiaries and other related companies
(collectively the “Company”) and Steven S. Fishman (“Executive”), collectively,
the “Parties,” effective as of March 5, 2010 (“Effective Date”).


BLI’s Board of Directors has determined that it is in the best interests of the
Company and its shareholders to assure that the Company shall have the continued
services of the Executive as its Chief Executive Officer.  Therefore, with the
approval of BLI’s Board of Directors, the Parties have entered into this
Agreement as of the Effective Date. This Agreement is in addition to and does
not supersede, replace or modify, in any respect, any other agreement or
arrangement between the Executive and the Company in effect as of the Effective
Date.


ARTICLE I


SECTION 1.01.  Annual Restricted Share Grants.  Subject to the terms of this
Article I, the Company shall make the restricted share grants to the Executive
described herein in order to retain the Executive in the Company’s employ,
motivate him to achieve the Company’s performance goals and further align his
interests with those of the Company’s shareholders.  During each of Fiscal Years
2010, 2011 and 2012 (as defined below), provided that the Executive remains
continuously employed by the Company and subject to approval by the Compensation
Committee of BLI’s Board of Directors or such other committee of the Board that
administers the Company’s equity-based compensation programs (such committee,
the “Committee”), the Executive shall be entitled to an annual grant of 250,000
performance-based restricted shares (“Restricted Shares”) of BLI’s common stock,
par value $0.01 per share (each, a “Common Share”), subject to the terms and
conditions set forth in this Article I.  The term “fiscal year” shall mean the
period beginning on the first Sunday after the Saturday closest to January 31st
of each calendar year and ending on the Saturday closest to January 31st of the
following calendar year.  For example, Fiscal Year 2010 begins on January 31,
2010 and ends on January 29, 2011.


SECTION 1.02.  Performance-Based Adjustment.  Notwithstanding any provision of
this Article I to the contrary, in the event that the level of achievement of
the Final Applicable Performance Criteria (as defined below) for Fiscal Year
2010 or 2011 is less than the Floor Level (determined as set forth below) for
such fiscal year, the Committee shall reduce the size of the annual grant to be
made during Fiscal Year 2011 (in the case of achievement below the Floor Level
in Fiscal Year 2010) or Fiscal Year 2012 (in the case of achievement below the
Floor Level in Fiscal Year 2011)  by 5000 Restricted Shares for each 1 percent
by which the level of achievement is less than the Floor Level, and in the event
that the level of achievement of the Final Applicable Performance Criteria for
Fiscal Year 2010 or 2011 is greater than the Full Stretch Level (determined as
set forth below) for such fiscal year, the Committee shall increase the size of
the annual grant to be made during Fiscal Year 2011 (in the case of achievement
above the Full Stretch Level in Fiscal Year 2010) or Fiscal Year 2012 (in the
case of achievement above the Full Stretch Level in Fiscal Year 2011) by 5000
Restricted Shares for each 1 percent by which the level of achievement exceeds
the Full Stretch Level, provided that, so long as the Executive is entitled to
an annual grant hereunder, the number of Restricted Shares to be granted during
each of Fiscal Years 2011 and 2012 shall not be less than 225,000 and shall not
be greater than 275,000.  The term “Final Applicable Performance Criteria” for
any fiscal year means the applicable performance criteria established in writing
by the Committee in the first quarter of such fiscal year and certified as
actually attained (including the effect of permitted adjustments) by the
Committee in the first quarter of the immediately subsequent fiscal year in
accordance with the Big Lots 2006 Bonus Plan, as amended (or any successor to
such Plan, hereinafter, the “Bonus Plan”).  Floor Level and Full Stretch Level
for any fiscal year shall be determined by the Committee in accordance with the
terms of the Company’s Bonus Program.

 
 

--------------------------------------------------------------------------------

 

SECTION 1.03.  Timing of Grants; Vesting Criteria. Each grant of Restricted
Shares required to be made hereunder shall be made by March 31 of the relevant
fiscal year.  Except as otherwise set forth in Section 1.04 or 1.05 below, in
order for the Restricted Shares to become fully vested and non-forfeitable, (a)
the Executive must remain continuously employed by the Company until the
one-year anniversary of the grant date or, in the case of the Fiscal Year 2012
grant, until March 31, 2013, and (b) the dollar amount of the Final Applicable
Performance Criteria attained by the Company for the fiscal year during which
the grant is made must be at least 90 percent of the dollar amount of the Final
Applicable Performance Criteria attained by the Company for the immediately
preceding fiscal year; provided, however, that in the event that the Committee
selects applicable performance criteria for a fiscal year that are either (x)
based on different performance metrics or (y) calculated using a different
methodology, in either case, than was used for the immediately preceding fiscal
year, then for purposes of determining 90 percent attainment pursuant to this
Section 1.03, performance for the immediately preceding fiscal year shall be
calculated based on the same performance metrics and using the same methodology
that are applied for the fiscal year during which the relevant grant is made.


SECTION 1.04.  Qualifying Termination of Employment.  In the event that the
Executive’s employment is terminated by the Company involuntarily without Cause
(as defined in Section 1.09) or the Executive resigns pursuant to a Constructive
Termination (as defined in Section 1.10), subject to the terms of this Section
1.04, (a) any Restricted Shares that are outstanding at the time of such
termination shall remain outstanding and, subject to achievement of the Final
Applicable Performance Criteria for the fiscal year then in effect as provided
in Section 1.03 above, shall become vested and nonforfeitable as if the
Executive had remained employed by the Company until the one-year anniversary of
the grant date or, in the case of the Fiscal Year 2012 grant, until March 31,
2013, and (b) if  such termination occurs prior to the Executive’s receipt of
each of the three grants of Restricted Shares provided for in this Article I,
then, in lieu of the required grants of Restricted Shares that have not been
made, the Executive shall be eligible to receive one or more cash payments
(each, an “Equity Value Payment”) at the time(s) and in the amount(s) set forth
in this Section 1.04.  The Executive’s rights to each such Equity Value Payment
shall be determined based on the Company’s achievement of the Final Applicable
Performance Criteria in accordance with Sections 1.02 and 1.03 above in the same
manner that would have determined the grant and vesting of the Restricted Shares
if the Executive had remained employed by the Company until March 31, 2013.  Any
such Equity Value Payment that the Executive becomes entitled to receive
pursuant to this Section 1.04 shall be paid to the Executive within 10 business
days following March 31 of the fiscal year following the fiscal year in which
the relevant grant of Restricted Shares would otherwise have been made.  The
amount of each such Equity Value Payment shall be equal to the product of (x)
the Fair Market Value (as defined in the Company’s 2005 Long-Term Incentive
Plan, as amended and restated effective May 29, 2008 (the “2005 LTIP”)) per
Common Share on the March 31 immediately preceding the payment date set forth in
this Section 1.04 multiplied by (y) the number of Restricted Shares that would
have been granted to the Executive, determined in accordance with Section 1.02,
in the event that the Executive had remained employed until the relevant grant
date.  Notwithstanding any provision of this Section 1.04 to the contrary, in
order for the Executive to be entitled to the payments and benefits set forth in
this Section 1.04, within 55 days following termination of the Executive’s
employment, the Executive must sign a comprehensive release of claims against
the Company and its affiliates, in the form determined by the Company in its
sole reasonable discretion but consistent with its general practices for such
releases from terminated senior executives, and must not revoke such release of
claims during the revocation period specified therein.

 
2

--------------------------------------------------------------------------------

 

SECTION 1.05.  Change in Control.  In the event of a Change in Control (as
defined in the 2005 LTIP), all outstanding Restricted Shares shall become fully
vested and non-forfeitable as of the date of such Change in Control.  In the
event that a Change in Control occurs prior to the Executive’s receipt of each
of the three grants provided for in this Article I and provided that the
Executive remains continuously employed by the Company until the date of the
Change in Control, in lieu of any of such three grants that have not yet been
made, the Executive shall be entitled to receive from the Company or its
successor, within 10 business days following the date of the Change in Control,
an amount in cash equal to the product of (a) the Fair Market Value per Common
Share on the date of the Change in Control multiplied by (b) 250,000 multiplied
by (c) the number of fiscal years during which the Executive is entitled to
receive an annual grant of Restricted Shares pursuant to this Article I but had
not yet received the annual grant as of the date of the Change in Control.  In
the event of a Change in Control that occurs following termination of the
Executive’s employment pursuant to Section 1.04 above, within 10 business days
following the date of the Change in Control, the Executive shall be entitled to
receive from the Company or its successor any unpaid Equity Value Payments.  The
amount of any such Equity Value Payment(s) shall be determined in accordance
with Section 1.04 above, provided that (x) in the case of any Restricted Share
grant that has become subject to adjustment pursuant to Section 1.02 above prior
to the date of the Change in Control, the Equity Value Payment shall be equal to
the product of (i) the Fair Market Value per Common Share on the date of the
Change in Control multiplied by (ii) the number of Restricted Shares that would
have been granted to the Executive, determined in accordance with Section 1.02,
and (y) in the case of any Equity Value Payment that has not become subject to
adjustment pursuant to Section 1.02 prior to the date of the Change in Control,
the Equity Value Payment shall be equal to the product of (i) the Fair Market
Value per Common Share on the date of the Change in Control multiplied by (ii)
250,000.  Following a Change in Control, the Executive shall not have any rights
pursuant to this Agreement to receive any further grants of Restricted Shares or
other equity-based awards of the Company.


SECTION 1.06.  Adjustments for Changes in Capitalization.  In the event of a
change in the Company’s capital structure of the nature described in Section 4.7
of the 2005 LTIP, in the case of any Restricted Share grants that have not yet
been made pursuant to this Article I as of the date of such change, the number
of Restricted Shares set forth in this Article I (including the numbers that
relate to annual grants, reductions, increases, minimums and maximums) shall be
adjusted in such a manner as the Committee deems necessary or appropriate to
reflect equitably the effects of such changes in the Company’s capital
structure.

 
3

--------------------------------------------------------------------------------

 

SECTION 1.07.  Award Agreements.  Each grant of Restricted Shares shall be
reflected in an award agreement that sets forth the terms and conditions of such
grant, which award agreements shall be consistent with the terms of this Article
I.


SECTION 1.08.  Restricted Stock Units.  In lieu of granting Restricted Shares
pursuant to this Article I, the Committee shall be permitted to grant restricted
stock units with respect to Common Shares (which restricted stock units may be
settled in cash, Common Shares or a combination thereof, as determined by the
Committee).


SECTION 1.09.  Definition of Cause.  For purposes of this Agreement, “Cause”
means the Executive’s (a) failure to comply with the Company’s policies and
procedures which the Board of Directors of BLI reasonably determines has had or
is likely to have a material adverse effect on the Company or any entities that
become related entities after the date hereof (collectively, the “Group” and
separately, “Group Member”); (b) willful or illegal misconduct or grossly
negligent conduct that is materially injurious to the Group, the Company or any
other Group Member, monetarily or otherwise; (c) violation of laws or
regulations governing the Group, the Company or any other Group Member
(including the Sarbanes-Oxley Act of 2002) or violation of the Company’s code of
ethics; (d) breach of any fiduciary duty owed to the Group, the Company or any
other Group Member; (e) misrepresentation or dishonesty which the Board of
Directors of BLI reasonably determines has had or is likely to have a material
adverse effect on the Group, the Company or any other Group Member; (f) material
breach of any of the Executive’s material obligations or duties to the Group,
the Company or any other Group Member; (g) involvement in any act of moral
turpitude that in the reasonable opinion of the Board of Directors of BLI has a
materially injurious effect on the Group, the Company or any other Group Member
or their reputation; or (h) breach of the terms of any non-solicitation or
confidentiality clauses contained in an employment agreement(s) with a former
employer.  A termination for Cause shall only be effective after (x) the Company
has delivered a written notice to the Executive stating that, in the reasonable
opinion of BLI’s Board, the Executive may be terminated for Cause, specifying
the details and (y) if the failure or action is one that can be cured, the
Executive does not cure the matter giving rise to the Cause determination within
30 days after receiving notice.


SECTION 1.10.  Definition of Constructive Termination.  For purposes of this
Agreement, “Constructive Termination” means that the Company materially
adversely changes or causes a diminution in the Executive’s reporting
relationship, job description, duties, responsibilities, compensation,
perquisites, office or location of employment (as reasonably determined by the
Executive in his good faith discretion), in each case as in effect immediately
prior to such change or diminution.  The Executive shall notify the Company in
writing at least 45 days in advance of any election by the Executive to
terminate his employment as a result of a Constructive Termination, specifying
the nature of the alleged adverse change or diminution, and the Company shall
have a period of 10 business days after the receipt of such notice to cure such
alleged adverse change or diminution before the Executive shall be entitled to
exercise any right to terminate his employment as a result of a Constructive
Termination.

 
4

--------------------------------------------------------------------------------

 

ARTICLE II


SECTION 2.01.  Acknowledgement of Arbitration. The Parties agree that
arbitration is the sole and exclusive remedy for each of them to resolve and
redress any dispute, claim or controversy involving the interpretation or
application of this Agreement.


SECTION 2.02.  Effect of Arbitration.  The Parties intend that any arbitration
award relating to any matter described in Section 2.01 above shall be final and
binding on them,  that a judgment on the award may be entered in any court of
competent jurisdiction and that enforcement may be had according to the terms of
that award.  This Section 2.02 shall survive the termination of this Agreement.


SECTION 2.03.  Location and Conduct of Arbitration.  Arbitration shall be held
in Columbus, Ohio, and shall be conducted by a retired federal judge or other
qualified arbitrator.  The arbitrator shall be mutually agreed upon by the
Parties, and the arbitration shall be conducted in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association.  The Parties shall have the right to conduct discovery pursuant to
the Federal Rules of Civil Procedure; provided, however, that the arbitrator
shall have the authority to establish an expedited discovery schedule and cutoff
and to resolve any discovery disputes.  The arbitrator shall have no
jurisdiction or authority to change any provision of this Agreement by
alterations of, additions to or subtractions from the terms of this
Agreement.  The arbitrator’s sole authority shall be to interpret or apply any
provision(s) of this Agreement or any public law alleged to have been
violated.  The arbitrator has the authority to award damages and other relief
expressly provided by law.


SECTION 2.04.  Time for Initiating Arbitration.  Any claim or controversy
relating to any matter described in Section 2.01 above not sought to be
submitted to arbitration, in writing, within 90 days after the date the Party
asserting the claim knew, or through reasonable diligence should have known, of
the facts giving rise to that Party’s claim, shall be deemed waived; and the
Party asserting the claim shall have no further right to seek arbitration or
recovery with respect to that claim or controversy.  Both Parties agree to
strictly comply with the time limitation specified in this Section 2.04.  For
purposes of this Section 2.04, a claim or controversy is sought to be submitted
to arbitration on the date the complaining Party gives written notice to the
other party that (a) an issue has arisen or is likely to arise that, unless
resolved otherwise, may be resolved through arbitration under this Article II
and (b) unless the issue is resolved otherwise, the complaining Party intends to
submit the matter to arbitration under the terms of this Article II.


SECTION 2.05.  Costs of Arbitration and Attorney’s Fees.  The Company shall bear
the arbitrator’s fee and other costs associated with any arbitration, unless the
arbitrator, acting under Federal Rule of Civil Procedure 54(d)(1), elects to
award these fees to the Company.  Attorney’s fees may be awarded to the
prevailing party if expressly authorized by statute, or otherwise each party
shall bear its own attorney’s fees and costs.  Notwithstanding the foregoing:
(a) any costs being reimbursed must relate to a claim brought during the
lifetime of the Executive with respect to an alleged breach of any obligation of
the Company under this Agreement; (b) the amount eligible for reimbursement
during any taxable year of the Executive may not affect the amount eligible for
reimbursement in any other taxable year; (c) any reimbursement must be made on
or before the last day of the Executive’s taxable year following the taxable
year in which the cost was incurred; and (d) the right to reimbursement for such
costs is not subject to liquidation or exchange for another benefit.

 
5

--------------------------------------------------------------------------------

 

SECTION 2.06.  Arbitration Exclusive Remedy.  The Parties acknowledge that,
because arbitration is the exclusive remedy for resolving the issues described
in Section 2.01 above, neither Party may resort to any federal, state or local
court or administrative agency concerning those issues and that the decision of
the arbitrator shall be a complete defense to any suit, action or proceeding
instituted in any federal, state or local court or before any administrative
agency with respect to any arbitrable claim or controversy.


SECTION 2.07.  Waiver of Jury.  The Executive (personally and on behalf of all
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees and assigns) and the Company
(on its own behalf and on behalf of its successors) each waive the right to have
a claim or dispute with one another decided in a judicial forum or by a jury,
except as otherwise provided in this Agreement.


ARTICLE III


SECTION 3.01.  Modification or Waiver; Entire Agreement.  Except as set forth in
Section 2.04 above, no provision of this Agreement may be modified or waived
except in a document signed by the Executive and the Company’s Chief Executive
Officer (other than the Executive) or other person designated by BLI’s Board of
Directors.  This Agreement constitutes the entire agreement between the Parties
regarding the retention arrangement described herein, and, except as otherwise
specifically provided in this Agreement,  no other agreements or
representations, oral or otherwise, with respect to such retention arrangement
have been made or relied upon by either Party.


SECTION 3.02.  Governing Law; Severability.  This Agreement is intended to be
performed in accordance with, and only to the extent permitted by, all
applicable laws, ordinances, rules and regulations.  If any provision of this
Agreement, or the application of any provision of this Agreement to any person
or circumstance, is, for any reason and to any extent, held invalid or
unenforceable, such invalidity and unenforceability shall not affect the
remaining provisions of this Agreement or its application to other persons or
circumstances, all of which shall be enforced to the greatest extent permitted
by law; and the Parties agree that any invalid or unenforceable provision may
and shall be reformed and applied (a) as provided in Section 2.04 above, with
respect to the matters specifically contemplated in Article II and (b) with
respect to other matters, (i) to the extent needed to avoid that invalidity or
unenforceability and (ii) in a manner that is as similar as possible to the
Parties’ intent (as described in this Agreement) and preserves the essential
economic substance and effect of this Agreement.  The validity, construction and
interpretation of this Agreement and the rights and duties of the Parties shall
be governed by and construed in accordance with the laws of the State of Ohio,
without reference to the Ohio choice of law rules.


SECTION 3.03.  No Waiver.  Except as otherwise provided in Section 2.04, failure
to insist upon strict compliance with any term of this Agreement shall not be
considered a waiver of any such term or any other term of this Agreement.

 
6

--------------------------------------------------------------------------------

 

SECTION 3.04.  Withholding.  All payments made to or on behalf of the Executive
under this Agreement shall be reduced by any amount:


(a) That the Company is required by law to withhold in advance payment of the
Executive’s federal, state and local income, wage and employment tax liability;
and


(b) To the extent determined in accordance with Article II, that the Executive
owes to the Group, the Company or any other Group Member.


Application of Section 3.04(b) shall not extinguish the Company’s right to seek
additional amounts from the Executive (or to pursue other appropriate remedies)
to the extent that the amount recovered by application of Section 3.04(b) does
not fully discharge the amount that the Executive owes to the Group, the Company
or any other Group Member and shall not preclude the Company from proceeding
directly against the Executive without first exhausting its right of recovery
under Section 3.04(b).


SECTION 3.05.  Miscellaneous.


(a) The Executive may not assign any right or interest to, or in, any payments
payable under this Agreement until they have become due from the Company;
provided, however, that this prohibition shall not preclude the Executive from
designating in writing one or more beneficiaries to receive any amount that may
be payable after the Executive’s death and shall not preclude the legal
representative of the Executive’s estate from assigning any right under this
Agreement to the person or persons entitled to it.


(b) This Agreement shall be binding upon and shall inure to the benefit of the
Executive, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees and
assigns  and the Company and its successors and, to the extent applicable, the
Group and all Group Members.


(c) The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision of the Agreement.


SECTION 3.06.  Section 409A of the Internal Revenue Code. All payments
contemplated under this Agreement are intended to be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”); provided, however,
that to the extent applicable, this Agreement is intended to comply with Section
409A of the Code and the Treasury Regulations promulgated thereunder, and this
Agreement shall be interpreted, administered and operated accordingly.  Nothing
herein shall be construed as an entitlement to or guarantee of any particular
tax treatment to the Executive, and neither the Company nor the Boards of
Directors of BLI shall be liable to the Executive for failure to comply with the
requirements of Section 409A of the Code.  Furthermore, the Company may
accelerate the time or schedule of a payment to the Executive if at any time
this Agreement fails to meet the requirements of Section 409A of the Code and
the Treasury Regulations promulgated thereunder.  Such payment may not exceed
the amount required to be included in income as a result of the failure to
comply with the requirements of Section 409A of the Code and the Treasury
Regulations promulgated thereunder.

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement,
which includes an arbitration provision, and consists of 8 pages.



 
BIG LOTS, INC.
     
By: /s/ Dennis B. Tishkoff
     
Signed:  March 5, 2010
         
Steven S. Fishman
         
/s/ Steven S. Fishman
     
Signed:  March 5, 2010

 
 
8

--------------------------------------------------------------------------------